     Case 8:19-cv-00683-JLS-ADS Document 60 Filed 04/16/21 Page 1 of 3 Page ID #:510



 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
                               Southern Division – Santa Ana
10

11    Kenneth Munoz, an Individual, Marina Case No: 8:19-cv-00683-JLS-ADS
      Munoz, an Individual, and Kenneth
12
      Munoz and Marina Munoz on behalf of
13    their minor children, KM, XM, YM,
      and ZM                               JUDGMENT
14

15                              Plaintiffs,
16
                         v.
17
      PAULINE WONG, an individual;
18
      PAULINE WONG dba LW REALTY;
19    STANLEY Y. LAU and PAULINE
      WONG LAU, Trustees or Any
20
      Successors Trustee(s) in Trust, for the
21    Lau Family Revocable Living Trust,
      UDT 12.18.07, and DOES 10,
22
      inclusive
23
                          Defendants.
24

25

26

27
     Case 8:19-cv-00683-JLS-ADS Document 60 Filed 04/16/21 Page 2 of 3 Page ID #:511



 1           The Court having granted Plaintiffs’ Unopposed Motion to Approve the
 2
      Settlement and Compromise of Minors’ Claims (Doc. 58) IT IS HEREBY
 3

 4
      ORDERED, ADJUDGED AND DECREED as follows:

 5    1. The settlement and compromise of the claims of Minor Plaintiff, KM for the
 6
         total amount indicated on PLAINTIFFS’ under seal filing (Doc. 56) is
 7

 8
         APPROVED.

 9    2. The settlement and compromise of the claims of Minor Plaintiff, XM for the
10
         total amount indicated on PLAINTIFFS’ under seal filing (Doc. 56) is
11
         APPROVED.
12

13    3. The settlement and compromise of the claims of Minor Plaintiff, YM for the
14
         total amount indicated on PLAINTIFFS’ under seal filing (Doc. 56) is
15
         APPROVED.
16

17    4. The settlement and compromise of the claims of Minor Plaintiff, ZM for the total
18
         amount indicated on PLAINTIFFS’ under seal filing (Doc. 56) is APPROVED.
19
      5. Within three (3) calendar days of receipt of the Gross Settlement Amount (Doc.
20

21       56), Plaintiffs, Kenneth and Marina Munoz shall coordinate and set up an
22
         interest-bearing, blocked account for each of the Minor Plaintiffs, distribute the
23
         amounts indicated for each of the Minor Plaintiffs into their respective interest
24

25       bearing, blocked accounts, and deliver a copy of this Judgment to Wells Fargo
26       Bank.
27
     Case 8:19-cv-00683-JLS-ADS Document 60 Filed 04/16/21 Page 3 of 3 Page ID #:512



 1    6. The Minor Plaintiffs will incur none of the costs associated with setting up
 2
         interest-bearing, blocked accounts at Wells Fargo Bank. Any associated costs
 3

 4
         shall be borne by Plaintiffs, Kenneth and Marina Munoz.

 5    7. The interest-bearing, blocked accounts at Wells Fargo Bank shall belong
 6
         separately to each of the Minor Plaintiffs.
 7

 8
      8. No withdrawal of principal or interest may be made from the interest bearing,

 9       blocked accounts without a written order under this case name and number
10
         signed by a Judge, and bearing the seal of this Court, until the minors attain the
11
         age of eighteen (18) years. When the Minor Plaintiffs attain the age of eighteen
12

13       (18) years, the depository at Wells Fargo Bank, without further order of the
14
         Court, is authorized and directed to pay by check or draft directly to the former
15
         minor, upon proper written demand, all moneys including interest deposited
16

17       under this Judgment.
18
      9. Plaintiffs, Kenneth and Marina Munoz are authorized and directed to execute
19
         any and all documents necessary to carry out the terms of the Settlement of this
20

21       case; and this Judgment.
22

23
      DATED: April 16, 2021                  _____________________________
                                             HON. JOSEPHINE L. STATON
24                                           UNITED STATES DISTRICT JUDGE
25

26

27
